                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                   *
ASANTI T. COLLINS, et al.,
                                                   *
        Plaintiffs,
                                                   *
   v.                                                     Civil Action No. PX-17-03011
                                                   *
DISCOVER FINANCIAL SERVICES, et al.,
                                                   *
        Defendants.
                                        ******
                                  MEMORANDUM OPINION

        On May 5, 2018, the Court granted in part and denied in part the motion to dismiss and to

compel individual arbitration filed by Defendants Discover Financial Services, Discover Bank,

Discovery Products, Inc., and U.S. Bank, N.A. (collectively, “Defendants”). ECF No. 21.

Plaintiffs Asanti T. Collins and Bradley Clayton now move, pursuant to Federal Rules of Civil

Procedure 59(e) and 60(b), for the Court to alter its judgment compelling arbitration. ECF No.

22. The Court now rules because no hearing is necessary. See D. Md. Loc. R. 105.6. Upon

consideration of the parties’ briefing, the Court DENIES Plaintiffs’ motion.

   I.       Background

        The relevant facts are summarized in the Court’s prior Memorandum Opinion, ECF No.

21. Plaintiffs both have Discover Card accounts. Plaintiffs initially filed this suit as a class

action complaint in Montgomery County Circuit Court, alleging that various practices of and

among the Defendants when seeking to collect on delinquent accounts are illegal under

Maryland and federal consumer protection laws, and that Defendants violated certain other

applicable Maryland regulations. Plaintiffs seek declaratory and injunctive relief (Counts I and

II) and bring claims under various federal and state consumer protection and licensing statutes


                                                  1
(Counts III-IX), for unjust enrichment (Count X), and for other ancillary relief (Count XI).

Defendants removed the action to this Court based on federal question jurisdiction.

        Defendants then moved to compel individual arbitration as provided in Plaintiffs’

cardmember agreements. In pertinent part, the agreements include arbitration provisions that

permit either party to the agreement to elect to resolve any dispute arising from the use of

Plaintiffs’ Discover accounts through binding arbitration. The agreements also include a class

action waiver, a mechanism for either party to reject proceeding by arbitration, a provision

making clear that the Federal Arbitration Act (“FAA”, 9 U.S.C. §§ 1-16) applies to any

applicable arbitration proceedings and that arbitration shall proceed with the American

Arbitration Association (“AAA”) or JAMS,1 in accordance with each institution’s respective

rules. ECF Nos. 5-3, 5-4.

        Plaintiffs opposed arbitration, arguing that the Court should apply Maryland law rather

than the FAA and find that Defendants waived the right to arbitrate by previously initiating

collection actions against Plaintiffs in Maryland courts. The Court was left to decide whether the

cardmember agreements that Plaintiffs signed, which expressly provided for arbitration in lieu of

litigation, required the Plaintiffs to submit to individual arbitration under the FAA.

        The Court analyzed the case under the FAA, found that the cardmember agreements

compelled individual arbitration and ordered Plaintiffs to engage in arbitration in accordance

with the arbitration clauses in their agreements. The Court declined to dismiss the Complaint,

ordering instead that the case be stayed pending arbitration pursuant to 9 U.S.C. § 3. Plaintiffs

thereafter timely moved for reconsideration, arguing that the Court should have first determined




        1
           JAMS was formerly known as Judicial Arbitration and Mediation Services, Inc., but is now known
simply as “JAMS.” Sakyi v. Estee Lauder Companies, Inc., 308 F. Supp. 3d 366, 388 n.4 (D.D.C. 2018).

                                                       2
whether the claims raised by Plaintiffs were within the scope of the arbitration agreement. ECF

No. 22.

   II.       Standard of Review

          A motion for reconsideration filed within 28 days of the underlying Order is governed by

Federal Rule of Civil Procedure 59(e). See Katyle v. Penn. Nat. Gaming, Inc., 637 F.3d 462,

470 n.4 (4th Cir. 2011). Courts recognize three limited grounds for granting a motion for

reconsideration brought pursuant to Rule 59(e): (1) to accommodate an intervening change in

controlling law, (2) to account for new evidence not previously available, or (3) to correct a clear

error of law or prevent manifest injustice. See United States ex rel. Becker v. Westinghouse

Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (citing Pacific Ins. Co. v. Am. Nat’l Fire

Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)), cert. denied, 538 U.S. 1012 (2003). However, a

Rule 59(e) motion “may not be used to re-litigate old matters, or to raise arguments or present

evidence that could have been raised prior to the entry of judgment.” Pacific Ins. Co., 148 F.3d

at 403 (quoting 11 Wright, et al., Federal Practice and Procedure § 2810.1, at 127–28 (2d ed.

1995)). “In general, ‘reconsideration of a judgment after its entry is an extraordinary remedy

which should be used sparingly.’” Pacific Ins. Co., 148 F.3d at 403 (quoting 11 Wright et al.,

Federal Practice and Procedure § 2810.1, at 124 (2d ed. 1995)).

   III.      Analysis

          Plaintiffs now argue, for the first time, that arbitration is not proper because Plaintiffs’

claims are beyond the scope of the cardmember agreements. More particularly, Plaintiffs

contend that the Court should have considered “whether the issues raised by Plaintiffs in their

Complaint are arbitrable matters subject to the pertinent arbitration provisions in the first

instance.” ECF 22-1 at 2. In support, Plaintiffs highlight the Court’s prior opinion which notes



                                                     3
that “[w]hether the agreements’ arbitration provisions cover Plaintiffs’ specific claims is a

question best left for the arbitrator in the first instance.” ECF No. 21 at 5 n. 2 (citing Simply

Wireless, Inc. v. T-Mobile US, Inc., 877 F.3d 522, 527–28 (4th Cir. 2017)). Because Plaintiffs’

claims center on alleged violations of Maryland Code, Business Regulation, § 7-401, Plaintiffs

maintain that the Complaint allegations bear no relationship to the cardmember agreements and

so the arbitration clause within the agreements is inapplicable. Failure to consider this

contention, say Plaintiffs, is both clearly erroneous and manifestly unjust.

        Although Plaintiffs’ arguments as to scope are indeed belated, the Court takes this

opportunity to clarify its prior opinion. Generally, the arbitrability of disputes is a “gateway

question” that should be decided by the courts. Howsam v. Dean Witter Reynolds, Inc., 537 U.S.

79, 84 (2002). “Courts should not assume that the parties agreed to arbitrate arbitrability unless

there is ‘clea[r] and unmistakabl[e]’ evidence that they did so.” First Options of Chicago, Inc. v.

Kaplan, 514 U.S. 938, 944–45 (1995) (quoting AT & T Techs., Inc. v. Commc’ns Workers of

Am., 475 U.S. 643, 649 (1986)). As the Supreme Court has noted, this is because the question of

who arbitrates arbitrability is “rather arcane,” and “[a] party often might not focus upon that

question or upon the significance of having arbitrators decide the scope of their own powers.”

Id. at 945.

        That said, where the agreements explicitly incorporate JAMS or AAA rules, such

provisions constitute “clear and unmistakable evidence” of intent to arbitrate arbitrability. See,

e.g., Simply Wireless, Inc,, 877 F.3d at 528 (“Because the JAMS Rules expressly delegate

arbitrability questions to the arbitrator, the district court erred in deciding whether Simply

Wireless’s claims fall within the scope of the parties’ arbitration agreement.”). See also

Chesapeake Appalachia, LLC v. Scout Petroleum, LLC, 809 F.3d 746, 763–64 (3d Cir.) (“It



                                                  4
appears that virtually every circuit to have considered the issue has determined that incorporation

of the [AAA] arbitration rules constitutes clear and unmistakable evidence that the parties agreed

to arbitrate arbitrability.” (internal citations omitted)); Belnap v. Iasis Healthcare, 844 F.3d

1272, 1284 (10th Cir. 2017) (collecting cases from multiple circuits); Petrofac, Inc. v.

DynMcDermott Petroleum Operations Co., 687 F.3d 671, 675 (5th Cir. 2012) (“We agree with

most of our sister circuits that the express adoption of [the AAA rules] presents clear and

unmistakable evidence that the parties agreed to arbitrate arbitrability.”); Brennan v. Opus Bank,

796 F.3d 1125, 1130 (9th Cir. 2015) (“[W]e hold that incorporation of the AAA rules constitutes

clear and unmistakable evidence that contracting parties agreed to arbitrate arbitrability.”).

        Here, Collins and Clayton agreed to just that. ECF No. 5-3 at 11 (Collins’ agreement

stating “arbitration shall be conducted [by either AAA or JAMS] in accordance with their

procedures in effect when the claim is filed.”); ECF No. 5-4 at 4 (Clayton’s agreement stating

“[a]rbitration must proceed only with [AAA] or JAMS. The rules for the arbitration will be

those in this arbitration agreement and the procedures of the chosen arbitration organization . .

.”). Plaintiffs’ only retort to the plain language of their arbitration provisions is that the clauses

do not reflect an intention to arbitrate arbitrability because their cardmember agreements were

not “commercial contracts between sophisticated parties,” as contemplated in Simply Wireless,

877 F.3d at 528. The Court is not persuaded.

        As a general principle, parties to a contract are to be bound by its plain terms. Faddis

Concrete, Inc. v. Brawner Builders, Inc., No. ELH-15-3975, 2017 WL 4098739, at *6 (D. Md.

Sept. 15, 2017). The cardmember agreements include AAA and JAMS rules which clearly state

that issues of arbitrability to be determined by the arbitrator. Plaintiffs give no sound basis for

this Court to find that certain of the provisions in the cardmember agreements are sufficiently



                                                   5
plain to bind them, yet others are not. Accordingly, Plaintiffs have provided the Court no reason

to find otherwise. This determination is consistent with courts reaching similar questions

involving “unsophisticated” parties. See, e.g., Fallo v. High-Tech Inst., 559 F.3d 874, 878 (8th

Cir. 2009) (in suit by students against vocational school, “the parties’ incorporation of the AAA

Rules is clear and unmistakable evidence that they intended to allow an arbitrator to answer that

question [of arbitrability]”). See also Brennan, 796 F.3d at 1130–31 (“[T]he vast majority of the

circuits that hold that incorporation of the AAA rules constitutes clear and unmistakable

evidence of the parties’ intent [to] do so without explicitly limiting that holding to sophisticated

parties or to commercial contracts.”); Sakyi v. Estee Lauder Companies, Inc., 308 F. Supp. 3d

366, 379 (D.D.C. 2018) (incorporation of AAA rules into agreement between cosmetology

student and school “makes the issue of arbitrability one for the arbitrator, not the court, to

decide.”). Accordingly, the Court defers the question of scope to the arbitrator, and expresses no

opinion as to whether the claims brought by Plaintiffs have a “significant relationship” to the

cardmember agreements. Am. Recovery Corp. v. Computerized Thermal Imaging, Inc., 96 F.3d

88, 94 (4th Cir. 1996). Plaintiffs’ motion for reconsideration is therefore DENIED.

       A separate Order follows.



12/7/2018                                                                   /S/
Date                                                          Paula Xinis
                                                              United States District Judge




                                                  6
